DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to an object tracking system. 
The following is an examiner's statement of reasons for allowance: The present invention is directed towards an object tracking system that determines a first (x,y) coordinate by applying the homography to the first pixel location; determines a second (x,y) coordinate by applying the homography to the second pixel location; determines an estimated distance between the first (x,y) coordinate and the second (x,y) coordinate; determines an actual distance; determines a distance difference between the estimated distance and the actual distance; compares the distance difference to a difference threshold level; and recomputes the homography in response to determining that the distance difference exceeds the difference threshold level.
The closest prior art, Krishnamoorthy et al. (US 2016/0307047) and Suzuki (US 2011/0254942) are related systems.  Krishnamoorthy teaches homography matrix algorithm to perform a direct linear transformation of the set of pixel coordinates to the set of global coordinates (see para. 0059, 0134). Suzuki teaches homography matrix is a coordinate transformation matrix between two cameras that image the same point of an inspection object (see para. 0042-0049).

However, Krishnamoorthy and Suzuki fail to address:
“determine a first (x,y) coordinate by applying the homography to the first pixel location;
determine a second (x,y) coordinate by applying the homography to the second pixel location; determine an estimated distance between the first (x,y) coordinate and the second (x,y) coordinate;
determine an actual distance;
determine a distance difference between the estimated distance and the actual distance;
compare the distance difference to a difference threshold level; and
recompute the homography in response to determining that the distance difference exceeds the difference threshold level.”

Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663